The defendant's petition for certification for appeal from the Appellate Court, 171 Conn. App. 311, 157 A.3d 97 (2017), is granted, limited to the following issues:"1. Did the Appellate Court properly affirm the trial court's judgment by concluding that, notwithstanding any improper conduct by the state, the defendant was not deprived of a fair trial?"2. Did the Appellate Court properly conclude that the trial court lost jurisdiction to hear the defendant's motion for a new trial?"3. In the alternative, did the trial court improperly sentence the defendant while his motion for a new trial was pending?"